
	
		II
		112th CONGRESS
		1st Session
		S. 2001
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To expand the Wild Rogue Wilderness Area in the State of
		  Oregon, to make additional wild and scenic river designations in the Rogue
		  River area, to provide additional protections for Rogue River tributaries, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rogue Wilderness Area Expansion Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
			(2)MapThe
			 term map means the map entitled Wild Rogue Wilderness
			 Additions and dated December 8, 2011.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Oregon.
			(5)Wilderness
			 additionsThe term Wilderness additions means the
			 land added to the Wild Rogue Wilderness by section 3(a).
			3.Expansion of
			 wild rogue wilderness area
			(a)ExpansionIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), the approximately 60,000 acres of Bureau of Land
			 Management land, as generally depicted on the map, is included in the Wild
			 Rogue Wilderness, a component of the National Wilderness Preservation
			 System.
			(b)Map; legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 wilderness area designated by subsection (a), with—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Bureau of Land Management.
				(c)AdministrationSubject to valid existing rights, the
			 Wilderness additions shall be administered by the Secretary in accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
				(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
				(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary.
				(d)Fish and
			 WildlifeNothing in this section affects the jurisdiction or
			 responsibilities of the State with respect to fish and wildlife in the
			 State.
			(e)Adjacent
			 management
				(1)In
			 generalNothing in this section creates any protective perimeter
			 or buffer zone around the Wilderness additions.
				(2)Activities
			 outside wildernessThe fact that a nonwilderness activity or use
			 on land outside the Wilderness additions can be seen or heard within the
			 Wilderness additions shall not preclude the activity or use outside the
			 boundary of the Wilderness additions.
				(f)Protection of
			 Tribal RightsNothing in this section diminishes any treaty
			 rights of an Indian tribe.
			(g)WithdrawalSubject
			 to valid existing rights, the Wilderness additions are withdrawn from all forms
			 of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				4.Wild and scenic river
			 designations, Rogue River area
			(a)AmendmentsSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by striking paragraph (5) and inserting the
			 following:
				
					(5)Rogue,
				Oregon
						(A)In
				generalThe segment of the river extending from the mouth of the
				Applegate River downstream to the Lobster Creek Bridge, to be administered by
				the Secretary of the Interior or the Secretary of Agriculture, as agreed to by
				the Secretaries of the Interior and Agriculture or as directed by the
				President.
						(B)AdditionsIn
				addition to the segment described in subparagraph (A), there are designated the
				following segments in the Rogue River:
							(i)Kelsey
				creekThe approximately 4.8-mile segment of Kelsey Creek from the
				east section line of T. 32 S., R. 9 W., sec. 34, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.
							(ii)East fork
				kelsey creekThe approximately 4.6-mile segment of East Fork
				Kelsey Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec.
				5, Willamette Meridian, to the confluence with Kelsey Creek, as a wild
				river.
							(iii)Whisky
				creek
								(I)Recreational
				riverThe approximately 0.6-mile segment of Whisky Creek from the
				confluence of the East Fork and West Fork to 0.1 miles downstream from road
				33-8-23, as a recreational river.
								(II)Wild
				riverThe approximately 1.9-mile segment of Whisky Creek from 0.1
				miles downstream from road 33-8-23 to the confluence with the Rogue River, as a
				wild river.
								(iv)East fork
				whisky creek
								(I)Wild
				riverThe approximately 2.6-mile segment of East Fork Whisky
				Creek from the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 11,
				Willamette Meridian., to 0.1 miles downstream of road 33-8-26 crossing, as a
				wild river.
								(II)Recreational
				riverThe approximately 0.3-mile segment of East Fork Whisky
				Creek from 0.1 miles downstream of road 33-8-26 to the confluence with Whisky
				Creek, as a recreational river.
								(v)West fork whisky
				creekThe approximately 4.8-mile segment of West Fork Whisky
				Creek from its headwaters to the confluence with Whisky Creek, as a wild
				river.
							(vi)Big windy
				creek
								(I)Scenic
				riverThe approximately 1.5-mile segment of Big Windy Creek from
				its headwaters to 0.1 miles downstream from road 34-9-17.1, as a scenic
				river.
								(II)Wild
				riverThe approximately 5.8-mile segment of Big Windy Creek from
				0.1 miles downstream from road 34-9-17.1 to the confluence with the Rogue
				River, as a wild river.
								(vii)East fork big
				windy creek
								(I)Scenic
				riverThe approximately 0.2-mile segment of East Fork Big Windy
				Creek from its headwaters to 0.1 miles downstream from road 34-8-36, as a
				scenic river.
								(II)Wild
				riverThe approximately 3.7-mile segment of East Fork Big Windy
				Creek from 0.1 miles downstream from road 34-8-36 to the confluence with Big
				Windy Creek, as a wild river.
								(viii)Little windy
				creekThe approximately 1.9-mile segment of Little Windy Creek
				from 0.1 miles downstream of road 34-8-36 to the confluence with the Rogue
				River, as a wild river.
							(ix)Howard
				creek
								(I)Scenic
				riverThe approximately 0.3-mile segment of Howard Creek from its
				headwaters to 0.1 miles downstream of road 34-9-34, as a scenic river.
								(II)Wild
				riverThe approximately 6.9-mile segment of Howard Creek from 0.1
				miles downstream of road 34-9-34 to the confluence with the Rogue River, as a
				wild river.
								(x)Mule
				creekThe approximately 6.3-mile segment of Mule Creek from the
				east section line of T. 32 S., R. 10 W., sec. 25, Willamette Meridian, to the
				confluence with the Rogue River, as a wild river.
							(xi)Anna
				creekThe approximately 3.5-mile segment of Anna Creek from its
				headwaters to the confluence with Howard Creek, as a wild river.
							(xii)Missouri
				creekThe approximately 1.6-mile segment of Missouri Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 24, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xiii)Jenny
				creekThe approximately 1.8-mile segment of Jenny Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.28, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xiv)Rum
				creekThe approximately 2.2-mile segment of Rum Creek from the
				Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 9, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xv)East fork rum
				creekThe approximately 1.3-mile segment of East Rum Creek from
				the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec. 10, Willamette
				Meridian, to the confluence with Rum Creek, as a wild river.
							(xvi)Wildcat
				creekThe approximately 1.7-mile segment of Wildcat Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.
							(xvii)Montgomery
				creekThe approximately 1.8-mile segment of Montgomery Creek from
				its headwaters downstream to the confluence with the Rogue River, as a wild
				river.
							(xviii)Hewitt
				creekThe approximately 1.2-mile segment of Hewitt Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 19, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xix)Bunker
				creekThe approximately 6.6-mile segment of Bunker Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xx)Dulog
				creek
								(I)Scenic
				riverThe approximately 0.8-mile segment of Dulog Creek from its
				headwaters to 0.1 miles downstream of road 34-8-36, as a scenic river.
								(II)Wild
				riverThe approximately 1.0-mile segment of Dulog Creek from 0.1
				miles downstream of road 34-8-36 to the confluence with the Rogue River, as a
				wild river.
								(xxi)Quail
				creekThe approximately 1.7-mile segment of Quail Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 1, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xxii)Meadow
				creekThe approximately 4.1-mile segment of Meadow Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxiii)Russian
				creekThe approximately 2.5-mile segment of Russian Creek from
				the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec. 20, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xxiv)Alder
				creekThe approximately 1.2-mile segment of Alder Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxv)Booze
				creekThe approximately 1.5-mile segment of Booze Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxvi)Bronco
				creekThe approximately 1.8-mile segment of Bronco Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxvii)Copsey
				creekThe approximately 1.5-mile segment of Copsey Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxviii)Corral
				creekThe approximately 0.5-mile segment of Corral Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxix)Cowley
				creekThe approximately 0.9-mile segment of Cowley Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxx)Ditch
				creekThe approximately 1.8-mile segment of Ditch Creek from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec. 5, Willamette
				Meridian, to its confluence with the Rogue River, as a wild river.
							(xxxi)Francis
				creekThe approximately 0.9-mile segment of Francis Creek from
				its headwaters to the confluence with the Rogue River, as a wild river.
							(xxxii)Long
				gulchThe approximately 1.1-mile segment of Long Gulch from the
				Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec. 23, Willamette
				Meridian, to the confluence with the Rogue River, as a wild river.
							(xxxiii)Bailey
				creekThe approximately 1.7-mile segment of Bailey Creek from the
				west section line of T. 34 S., R.8 W., sec.14, Willamette Meridian, to the
				confluence of the Rogue River, as a wild river.
							(xxxiv)Shady
				creekThe approximately 0.7-mile segment of Shady Creek from its
				headwaters to the confluence with the Rogue River, as a wild river.
							(xxxv)Slide
				creek
								(I)Scenic
				riverThe approximately 0.5-mile segment of Slide Creek from its
				headwaters to 0.1 miles downstream from road 33-9-6, as a scenic river.
								(II)Wild
				riverThe approximately 0.7-mile section of Slide Creek from 0.1
				miles downstream of road 33-9-6 to the confluence with the Rogue River, as a
				wild
				river.
								.
			(b)ManagementEach
			 river segment designated by subparagraph (B) of section 3(a)(5) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1274(a)(5)) (as added by subsection (a)) shall be
			 managed as part of the Rogue Wild and Scenic River.
			(c)WithdrawalSubject to valid existing rights, the
			 Federal land within the boundaries of the river segments designated under
			 subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16
			 U.S.C. 1274(a)(5)) (as added by subsection (a)) is withdrawn from all forms
			 of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				5.Additional
			 protections for Rogue River tributaries
			(a)Licensing by
			 commissionThe Commission shall not license the construction of
			 any dam, water conduit, reservoir, powerhouse, transmission line, or other
			 project works on or directly affecting any stream described in subsection
			 (d).
			(b)Other
			 agencies
				(1)In
			 generalNo department or agency of the United States shall assist
			 by loan, grant, license, or otherwise in the construction of any water
			 resources project on or directly affecting any stream segment that is described
			 in subsection (d), except to maintain or repair water resources projects in
			 existence on the date of enactment of this Act.
				(2)EffectNothing
			 in this subsection prohibits any department or agency of the United States in
			 assisting by loan, grant, license, or otherwise, a water resources
			 project—
					(A)the primary
			 purpose of which is ecological or aquatic restoration; and
					(B)that provides a
			 net benefit to water quality and aquatic resources.
					(c)WithdrawalSubject
			 to valid existing rights, the Federal land located within a
			 1/4 mile on either side of the stream segments described
			 in subsection (d), is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				(d)Description of
			 Stream segmentsThe following are the stream segments referred to
			 in subsection (a):
				(1)Kelsey
			 creekThe approximately 4.5-mile segment of Kelsey Creek from its
			 headwaters to the east section line of T. 32 S., R. 9 W., sec. 34.
				(2)East fork kelsey
			 creekThe approximately 0.2-mile segment of East Fork Kelsey
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 5.
				(3)East fork whisky
			 creekThe approximately 0.9-mile segment of East Fork Whisky
			 Creek from its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R.
			 8 W., sec. 11.
				(4)Little windy
			 creekThe approximately 1.2-mile segment of Little Windy Creek
			 from its headwaters to the west section line of T. 33 S., R. 9 W., sec.
			 34.
				(5)Mule
			 creekThe approximately 5.1-mile segment of Mule Creek from its
			 headwaters to the east section line of T. 32 S., R. 10 W., sec. 25.
				(6)Missouri
			 creekThe approximately 3.1-mile segment of Missouri Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W.,
			 sec. 24.
				(7)Jenny
			 creekThe approximately 3.1-mile segment of Jenny Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 28.
				(8)Rum
			 creekThe approximately 2.2-mile segment of Rum Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W., sec.
			 9.
				(9)East fork rum
			 creekThe approximately 0.8-mile segment of East Fork Rum Creek
			 from its headwaters to the Wild Rogue Wilderness boundary in T. 34 S., R. 8 W.,
			 sec. 10.
				(10)Hewitt
			 creekThe approximately 1.4-mile segment of Hewitt Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 19.
				(11)Quail
			 creekThe approximately 0.8-mile segment of Quail Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 1.
				(12)Russian
			 creekThe approximately 0.1-mile segment of Russian Creek from
			 its headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 8 W., sec.
			 20.
				(13)Ditch
			 creekThe approximately 0.7-mile segment of Ditch Creek from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 9 W., sec.
			 5.
				(14)Long
			 gulchThe approximately 1.4-mile segment of Long Gulch from its
			 headwaters to the Wild Rogue Wilderness boundary in T. 33 S., R. 10 W., sec.
			 23.
				(15)Bailey
			 creekThe approximately 1.4-mile segment of Bailey Creek from its
			 headwaters to the west section line of T. 34 S., R. 8 W., sec. 14.
				(16)Quartz
			 creekThe approximately 3.3-mile segment of Quartz Creek from its
			 headwaters to its confluence with the North Fork Galice Creek.
				(17)North fork
			 galice creekThe approximately 5.7-mile segment of the North Fork
			 Galice Creek from its headwaters to its confluence with Galice Creek.
				(18)Grave
			 creekThe approximately 10.2-mile segment of Grave Creek from the
			 confluence of Wolf Creek downstream to the confluence with the Rogue
			 River.
				(19)Centennial
			 gulchThe approximately 2.2-mile segment of Centennial Gulch from
			 its headwaters to its confluence with the Rogue River.
				(20)Galice
			 CreekThe approximately 2.2-mile segment of Galice Creek from the
			 confluence with the South Fork Galice Creek downstream to the Rogue
			 River.
				
